Exhibit 10.36

EXECUTION VERSION

FIRST AMENDMENT TO TERM LOAN AGREEMENT

THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of
January 28, 2015, by and among POST APARTMENT HOMES, L.P., a limited partnership
formed under the laws of the State of Georgia (the “Borrower”), each of the
Lenders party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (together with its successors and assigns, the
“Administrative Agent”).

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Term Loan Agreement dated as of
January 19, 2012 (as amended and as in effect immediately prior to the
effectiveness of this Amendment, the “Credit Agreement”); and

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendments to Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:

(a) The Credit Agreement is amended by restating the definitions of “Applicable
Margin”, “Capitalization Rate”, “EBITDA”, “Guarantor”, “LIBOR”, “LIBOR Market
Index Rate”, “Mixed-Use Project”, “OFAC”, “Property” and “Termination Date”
contained in Section 1.1. in their entirety to read as follows:

“Applicable Margin” means the percentage rate set forth below corresponding to
the level (each a “Level”) into which the Borrower’s Credit Rating then falls.
Any change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 8.5.(m) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by such Section but the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed. During any period that the Borrower has received two Credit Ratings
that are not equivalent, the Applicable Margin shall be determined based on the
Level corresponding to the higher of such two Credit Ratings unless such Credit
Ratings are more than one Level apart, in which case, the Applicable Margin
shall be determined based on the Level immediately below the Level corresponding
to the higher Credit Rating. During any period for which the Borrower has
received a Credit Rating from only one Rating Agency, then the Applicable Margin
shall be determined based on such Credit Rating. During any period that the
Borrower has not received a Credit Rating from either Rating Agency, the
Applicable Margin shall be determined based on Level 5.



--------------------------------------------------------------------------------

Level

  

Borrower’s Credit Rating (S&P/Moody’s)

   Applicable
Margin  

1

  

A-/A3 or better

     0.900 % 

2

  

BBB+/Baa1

     0.975 % 

3

  

BBB/Baa2

     1.150 % 

4

  

BBB-/Baa3

     1.400 % 

5

  

Lower than BBB-/Baa3

     1.850 % 

“Capitalization Rate” means 6.00%.

“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (or loss) of such Person and its Wholly Owned Subsidiaries for
such period, exclusive of the following (but only to the extent included in the
determination of such net income (loss)): (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) all provisions for any Federal, state or
other income tax expense; (iv) asset impairment charges, restructuring charges,
and all extraordinary or nonrecurring gains and losses (including without
limitation severance charges and casualty losses); (v) changes in deferred taxes
and other noncash items; (vi) non-cash expenses associated with stock
compensation; (vii) in the case of the Borrower, distributions on Preferred
Securities issued by the Borrower; (viii) gains or losses from early
extinguishment of Indebtedness and redemption of Preferred Securities (including
any gains or losses in respect of any derivative agreements or arrangements in
effect that are related to such Indebtedness or Preferred Securities),
(ix) fees, expenses, charges and costs (or amortization of the foregoing)
incurred or taken in connection with any acquisition, merger or consolidation
(in each case whether or not completed); (x) in the case of the Borrower and its
Subsidiaries, fees, costs, charges and expenses incurred or taken, and any
profits realized, in connection with the discontinuation and wind-down of the
condominium operations of the Borrower and its Subsidiaries; (xi) straight line
rent leveling adjustments; and (xii) amortization of intangibles pursuant to ASC
Topic 805 (formerly SFAS 141R), in each case on a consolidated basis determined
in accordance with GAAP applied on a consistent basis; plus (b) such Person’s
Ownership Share of EBITDA from its Non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates (determined for such Non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates in a manner consistent with the foregoing), determined
on a consolidated basis in accordance with GAAP applied on a consistent basis.

“Guarantor” means PPI, GP Sub, LP Sub and any other Person that shall become a
Guarantor as provided in Section 7.12(a) and has not been released as provided
in Section 7.12.(c).

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate

 

- 2 -



--------------------------------------------------------------------------------

on LIBOR Loans is determined or any applicable category of extensions of credit
or other assets which includes loans by an office of any Lender outside of the
United States of America). If, for any reason, the rate referred to in the
preceding clause (i) does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the rate to be used for such clause (i) shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period;
provided that if LIBOR determined as provided above would be less than zero,
then LIBOR shall be deemed to be zero for purposes of this Agreement. Any change
in the maximum rate or reserves described in the preceding clause (ii) shall
result in a change in LIBOR on the date on which such change in such maximum
rate becomes effective.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.

“Mixed-Use Project” means a mixed-use project that includes or will include a
Multifamily Property and/or Renovation Property, including such a mixed-use
project where upon completion or substantial completion of the project the
portion of the project that is attributable to non-residential uses is to be
transferred to or otherwise held by a Person other than PPI, the Borrower or a
Subsidiary or Unconsolidated Affiliate of PPI or the Borrower (the “Excluded
Portion”).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Property” means a parcel or unit (or group of related parcels or units) of real
property developed (or to be developed) as a Multifamily Property, Mixed-Use
Project or other use by PPI, the Borrower, or any other Subsidiary or, as the
context may require, their Unconsolidated Affiliates, and which is located in a
state of the United States of America or the District of Columbia.

“Termination Date” means January 19, 2020.

(b) The Credit Agreement is further amended by restating clause (c) of the
definition of the term “Change of Control” in Section 1.1. to read as follows:

(c) [Reserved];

(c) The Credit Agreement is further amended by restating clauses (b) and (c) of
the definition of “Eligible Property” contained in Section 1.1. thereof in their
entirety to read as follows:

(b) such Property is owned entirely by the Borrower or a Wholly Owned Subsidiary
of the Borrower in fee simple, or is leased under an Eligible Ground Lease, by
the Borrower or a Wholly Owned Subsidiary of the Borrower;

 

- 3 -



--------------------------------------------------------------------------------

(c) neither such Property, nor any interest of the Borrower or such Wholly Owned
Subsidiary therein, is subject to any Lien (other than Permitted Liens described
in clauses (a) through (e) of the definition of such term) or to any Negative
Pledge;

(d) The Credit Agreement is further amended by replacing the “; plus” appearing
at the end of clause (h) of the definition of the term “Gross Asset Value” in
Section 1.1. thereof with “.” and deleting clause (i) of such definition.

(e) The Credit Agreement is further amended by adding the following sentence to
the end of the definition of the term “Indebtedness” in Section 1.1.:

For the avoidance of doubt, obligations of the Borrower or any of its Wholly
Owned Subsidiaries (i) owing to any Governmental Authority pursuant to any lease
of a Property by the Borrower or any such Wholly Owned Subsidiary that has been
incurred in connection with its development of such Property and the issuance by
such Governmental Authority of bonds supported in full by the payments under
such lease, and (ii) in respect of the purchase, and any Guarantee of payment,
of such bonds, shall not constitute Indebtedness for purposes of this Agreement
to the extent the Borrower or any such Wholly Owned Subsidiary owns all such
bonds outstanding from time to time and retains the option to cancel such lease
and purchase the Property from the Governmental Authority on terms favorable to
the Borrower or such Wholly Owned Subsidiary.

(f) The Credit Agreement is further amended by replacing each reference to the
figure “20%” included in the definition of “Non-Multifamily Property” with a
reference to the figure “30%”.

(g) The Credit Agreement is further amended by adding the following new
definitions of “Anti-Corruption Laws”, “Disbursement Instruction Agreement”,
“First Amendment Date”, “Sanctioned Country”, “Sanctioned Person” and
“Sanctions” in the correct alphabetical order in Section 1.1 thereof:

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Affiliates from time to time concerning or
relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit G to be executed and delivered by the Borrower, as the same may
be updated from time to time upon prior written notice from the Borrower to the
Administrative Agent with respect to the information to be set forth on the
second and third pages thereof, and otherwise as amended, restated or modified
with the prior written approval of the Administrative Agent.

“First Amendment Date” means January 28, 2015.

“Sanctioned Country” means, at any time, a country or territory which is itself,
or whose government is, the subject or target of any Sanctions (as of the First
Amendment Date, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
by the U.S. Department

 

- 4 -



--------------------------------------------------------------------------------

of State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person located, operating, organized or
resident in a Sanctioned Country or (c) any Person owned at least 50% by, or
Controlled by, any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means, with respect to any country, territory or Person, economic or
financial sanctions or trade embargoes imposed, administered or enforced from
time to time by any Governmental Authority of the United States of America,
including without limitation, OFAC or by the U.S. Department of State, in each
case to the extent applicable to such country, territory or Person

(h) The Credit Agreement is further amended by deleting the definitions of the
terms “Condominium Property”, “Condominium Property Value”, “Significant
Subsidiary”, “Tangible Net Worth” and “Transfer Authorizer Designation Form”
from Section 1.1.

(i) The Credit Agreement is further amended by restating Section 2.8. thereof in
its entirety to read as follows:

Section 2.8. Prepayments.

(a) Generally. Subject to Section 4.4., the Borrower may prepay any Loan at any
time without premium or penalty. The Borrower shall give the Administrative
Agent at least one (1) Business Day prior written notice of the prepayment of
any Loan. Each voluntary prepayment of Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess thereof (or if
less, the aggregate principal amount of Loans then outstanding).

(b) [Reserved].

(c) [Reserved].

(d) [Reserved].

(j) The Credit Agreement is further amended by restating Section 2.13. thereof
in its entirety to read as follows:

Section 2.13. [Reserved].

(k) The Credit Agreement is further amended by restating Section 2.17. thereof
in its entirety to read as follows:

Section 2.17. Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(l) The Credit Agreement is further amended by restating Section 3.5.(c) thereof
in its entirety to read as follows:

(c) [Reserved].

(m) The Credit Agreement is further amended by restating Section 6.1.(s) thereof
in its entirety to read as follows:

(s) Business. As of the Agreement Date, PPI, the Borrower, the other Loan
Parties and the other Subsidiaries are principally engaged in the business of
owning, acquiring, renovating, developing and managing Multifamily Properties,
including Mixed-Use Projects, together with other business activities reasonably
related or incidental thereto.

(n) The Credit Agreement is further amended by restating Section 6.1.(w) thereof
in its entirety to read as follows:

(w) Sanctions and Anti-Corruption Laws. The Borrower, PPI, and their respective
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of the Borrower, PPI, or any
of their respective Subsidiaries or, to the knowledge of the Borrower, any of
their respective directors, officers, employees or agents that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan, or the use of proceeds of any Loan by
the Borrower, will violate any Anti-Corruption Law or applicable Sanctions.

(o) The Credit Agreement is further amended by restating Section 7.8. thereof in
its entirety to read as follows:

The Borrower will use the proceeds of Loans only to provide for the general
working capital needs of PPI, the Borrower and their respective Subsidiaries and
for other general business purposes of PPI, the Borrower and their respective
Subsidiaries. The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, use any part of such proceeds (i) to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying any such margin stock;
provided, however, to the extent not otherwise prohibited by this Agreement or
the other Loan Documents, the Borrower may use proceeds of the Loans to purchase
PPI’s capital stock and the Borrower’s partnership interests so long as such use
will not result in any of the Loans or other Obligations being considered to be
“purpose credit” directly or indirectly secured by margin stock (within the
meaning of Regulation U or Regulation X of the Board of Governors of the Federal
Reserve System), (ii) to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or Sanctioned
Country or (iii) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws.

(p) The Credit Agreement is further amended by restating Section 7.12. thereof
in its entirety to read as follows:

(a) Requirement to Become Guarantor. Within 15 Business Days (or such longer
period of time as may be acceptable to the Administrative Agent, but in any
event

 

- 6 -



--------------------------------------------------------------------------------

within 30 calendar days) following the date on which either of the following
conditions first applies to any Subsidiary that is not already a Guarantor, the
Borrower shall deliver to the Administrative Agent each of the following items,
each in form and substance satisfactory to the Administrative Agent: (i) an
Accession Agreement (or if the Guaranty is not in effect, a Guaranty) executed
by such Subsidiary and (ii) the items that would have been delivered under
subsections (iv), (vii) through (x), and (xiv) of Section 5.1.(a) if such
Subsidiary had been a Guarantor on the Agreement Date: (x) such Subsidiary
Guarantees, or otherwise becomes obligated in respect of, any Indebtedness of
the Borrower or any other Subsidiary of the Borrower (other than an Excluded
Subsidiary guaranteeing or otherwise becoming obligated in respect of the
Indebtedness of another Excluded Subsidiary) or (y)(A) such Subsidiary owns an
Eligible Property or Other Multifamily Property included in the determination of
Unencumbered Adjusted Net Operating Income, and (B) such Subsidiary, or any
other Subsidiary of the Borrower that directly, or indirectly through one or
more other Subsidiaries of the Borrower, owns any Equity Interest in such
Subsidiary, has incurred, acquired or suffered to exist any Indebtedness that is
not Nonrecourse Indebtedness.

(b) [Reserved].

(c) Release of a Guarantor. Except for PPI, GP Sub and LP Sub, the Borrower may
request in writing that the Administrative Agent release, and upon receipt of
such request the Administrative Agent shall release, a Guarantor from the
Guaranty so long as: (i) such Guarantor ceases to be a Subsidiary of the
Borrower in a transaction not prohibited by Section 9.7. or such Guarantor
meets, or will meet simultaneously with its release from the Guaranty, all of
the provisions of the definition of the term “Excluded Subsidiary” or such
Guarantor has obtained a loan secured by a mortgage on its principal Property;
(ii) such Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a); (iii) no Default or Event of
Default shall then be in existence or would occur as a result of such release,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.; (iv) the
representation and warranty set forth in Section 6.1.(k) shall be true and
correct in all material respects on and as of the date of such release with the
same force and effect as if made on and as of such date; and (v) the
Administrative Agent shall have received such written request at least 10
Business Days (or such shorter period as may be acceptable to the Administrative
Agent) prior to the requested date of release. Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.

(q) The Credit Agreement is further amended by restating Section 8.5.(k) thereof
in its entirety to read as follows:

(k) [Reserved];

(r) The Credit Agreement is further amended by restating Section 9.1.(d) thereof
in its entirety to read as follows:

(d) [Reserved].

 

- 7 -



--------------------------------------------------------------------------------

(s) The Credit Agreement is further amended by restating Section 9.1.(e) thereof
in its entirety to read as follows:

(e) [Reserved].

(t) The Credit Agreement is further amended by restating Section 9.4.(a)(iii)
thereof in its entirety to read as follows:

(iii) Non-Multifamily Properties, such that the aggregate value of all such
Non-Multifamily Properties exceeds 5.0% of Gross Asset Value;

(u) The Credit Agreement is further amended by restating Section 9.4.(a)(vi)
thereof in its entirety to read as follows:

(vi) Development Properties (excluding Unimproved Land), such that the Total
Budgeted Cost of all such Development Properties exceeds 25.0% of Gross Asset
Value.

(v) The Credit Agreement is further amended by restating Section 9.4.(c) thereof
in its entirety to read as follows:

(c) [Reserved].

(w) The Credit Agreement is further amended by restating Section 9.5.(b) thereof
in its entirety to read as follows:

(b) Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case immediately prior to such Investment, and after giving effect thereto,
no Event of Default is or would be in existence;

(x) The Credit Agreement is further amended by deleting Schedule I attached
thereto and replacing it with Schedule I attached hereto.

(y) The Credit Agreement is further amended by deleting Schedule 2.9. attached
thereto and replacing it with Schedule 2.9. attached hereto.

(z) The Credit Agreement is further amended by deleting Exhibit G attached
thereto and replacing it with Exhibit G attached hereto.

Section 2. Conditions Precedent. The effectiveness of this Amendment, including
the release contemplated by Section 3 below, is subject to receipt by the
Administrative Agent of each of the following, each in form and substance
satisfactory to the Administrative Agent:

(a) a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and all of the Lenders;

(b) an Acknowledgement substantially in the form of Exhibit A attached hereto,
executed by each Guarantor;

 

- 8 -



--------------------------------------------------------------------------------

(c) a Compliance Certificate calculated on a pro forma basis for the Borrower’s
fiscal quarter ended September 30, 2014;

(d) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower of all partnership or
other necessary action taken by such party to authorize the execution and
delivery of this Amendment, the performance of the Credit Agreement, as amended
by this Amendment and the execution, delivery and performance of the other
documents, instruments and agreements being executed by such party in connection
with this Amendment;

(e) an opinion of King & Spalding LLP, counsel to the Borrower and the other
Loan Parties, addressed to the Administrative Agent and the Lenders regarding
such matters as the Administrative Agent may reasonably request;

(f) evidence that all fees payable by the Borrower to the Administrative Agent
and the Lenders in connection with this Amendment have been paid including,
without limitation, those fees set forth in those certain fee letters dated as
of December 17, 2014, and January 14, 2015, by and among the Borrower, Wells
Fargo, SunTrust Bank and PNC Bank, as the case may be, and the other parties
thereto; and

(g) Such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

Section 3. Release of Guarantors. Upon the effectiveness of this Amendment as
provided in Section 2 above, the Administrative Agent and the Lenders agree that
the Guarantors set forth on Schedule II attached hereto shall be released as
Guarantors under the Guaranty in effect immediately prior to the effectiveness
of this Amendment.

Section 4. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(a) Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the sole
general partner of the Borrower and each of this Amendment and the Credit
Agreement, as amended by this Amendment, is a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its respective terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors rights generally and
the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained herein or therein
and as may be limited by equitable principles of general applicability.

(b) Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Governmental Approval or violate any
Applicable Law (including Environmental Laws) relating to the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of Borrower or any other Loan Party,
or any material indenture, agreement or other instrument to which the Borrower
or any other Loan Party is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Borrower or any other Loan Party.

 

- 9 -



--------------------------------------------------------------------------------

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof or will exist immediately after giving effect to this
Amendment.

(d) No Material Adverse Effect. There has not occurred since December 31, 2013
any circumstance or condition that has had or could reasonably be expected to
result in a Material Adverse Effect.

Section 5. Reaffirmation of Representations by Borrower. The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Credit Agreement and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full, except to the extent such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances or transactions, in either event not prohibited under the Loan
Documents.

Section 6. Reallocations.

(a) The Administrative Agent, the Borrower and each Lender (including U.S. Bank
National Association, as an “Additional Lender” that will become a Lender on the
First Amendment Date) agree that upon the effectiveness of this Amendment, the
outstanding principal amount of such Lender’s Loan is as set forth on Schedule I
attached hereto. Simultaneously with the effectiveness of this Amendment, the
principal amount of all outstanding Loans shall be reallocated among the Lenders
in accordance with their respective Commitment Percentages (determined in
accordance with the amount of each Lender’s Loan set forth on Schedule I
attached hereto), and in order to effect such reallocations, the Additional
Lender and each other Lender whose Loan exceeds its Loan immediately prior to
the effectiveness of this Amendment (each an “Assignee Lender”) shall be deemed
to have purchased at par a portion of all right, title and interest in, and all
obligations in respect of, the Loan of the Exiting Lender (defined below), so
that the outstanding principal amount of the Loan of each Lender will be as set
forth on Schedule I attached hereto. Such purchases shall be deemed to have been
effected by way of, and subject to the terms and conditions of, Assignment and
Assumptions without the payment of any related assignment fee, and, except for
replacement Notes to be provided to the Assignee Lenders in the principal
amounts of their respective Loans upon the effectiveness of this Amendment, no
other documents or instruments shall be, or shall be required to be, executed in
connection with such assignments (all of which are hereby waived).

(b) Upon the effectiveness of this Amendment and the purchase in full at par of
the outstanding principal balance of the Loan owing to Regions Bank (the
“Exiting Lender”), the Exiting Lender shall cease to be a Lender under the
Credit Agreement.

(c) The Assignee Lenders shall make the proceeds of such purchases available to
the Administrative Agent who shall then make such amounts of the proceeds of
such purchases available to the Exiting Lender as is necessary to purchase in
full at par the Loan owing to the Exiting Lender.

Section 7. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

Section 8. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.

 

- 10 -



--------------------------------------------------------------------------------

Section 9. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only from the date as of which this Amendment is dated, unless
otherwise specifically stated herein.

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. Delivery of a
counterpart hereof via facsimile transmission shall be as effective as delivery
of a manually executed counterpart hereof.

Section 13. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signatures on Next Page]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Term
Loan Agreement to be executed as of the date first above written.

 

POST APARTMENT HOMES, L.P. By: Post GP Holdings, Inc., its sole general partner
By:

/s/ Christopher J. Papa

Name: Christopher J. Papa Title: Executive Vice President and Chief Financial
Officer

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Term Loan Agreement

for Post Apartment Homes, L.P.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a Lender By:

/s/ Andrew W. Hussion

Name:

Andrew W. Hussion

Title:

Director

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Term Loan Agreement

for Post Apartment Homes, L.P.]

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:

/s/ Chad McMasters

Name:

Chad McMasters

Title:

SVP

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Term Loan Agreement

for Post Apartment Homes, L.P.]

 

SUNTRUST BANK, as a Lender By:

/s/ Francine Glandt

Name:

Francine Glandt

Title:

Senior Vice President



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Term Loan Agreement

for Post Apartment Homes, L.P.]

 

MUFG UNION BANK, N.A., as a Lender By:

/s/ Andrew Romanosky

Name:

Andrew Romanosky

Title:

Director



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Term Loan Agreement

for Post Apartment Homes, L.P.]

 

BRANCH BANKING AND TRUST COMPANY, as a Lender By:

/s/ Robert T. Barnaby

Name:

Robert T. Barnaby

Title:

Senior Vice President



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Term Loan Agreement

for Post Apartment Homes, L.P.]

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:

/s/ Frederick H. Denecke

Name:

Frederick H. Denecke

Title:

Senior Vice President



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Term Loan Agreement

for Post Apartment Homes, L.P.]

 

TD BANK, N.A., as a Lender By:

/s/ Michael Duganich

Name:

Michael Duganich

Title:

Vice President



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Term Loan Agreement

for Post Apartment Homes, L.P.]

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:

/s/ J. Lee Hord

Name:

J. Lee Hord

Title:

Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE I

Loans

 

Lender

   Outstanding Principal
Balance of Loan  

Wells Fargo Bank, National Association

   $ 75,000,000   

PNC Bank, National Association

   $ 50,000,000   

SunTrust Bank

   $ 50,000,000   

MUFG Union Bank, N.A., f/k/a Union Bank, N.A.

   $ 31,000,000   

Branch Banking and Trust Company

   $ 28,000,000   

Capital One, N.A.

   $ 28,000,000   

TD Bank, N.A.

   $ 28,000,000   

U.S. Bank National Association

   $ 10,000,000      

 

 

 

TOTAL

$ 300,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

Released Guarantors

POST FB I, LIMITED PARTNERSHIP

POST FB II, LIMITED PARTNERSHIP

AUSTIN BC, L.P.

POST EASTSIDE LIMITED PARTNERSHIP

POST MIDTOWN SQUARE, L.P.

POST-AMERUS RICE LOFTS, L.P.

PARK LAND DEVELOPMENT, LLC

POST CARLYLE I, LLC

POST CARLYLE II, LLC

PF APARTMENTS, LLC

PBP APARTMENTS, LLC

PBC APARTMENTS, LLC

POST ALEXANDER, LLC

PMBC AUSTIN LIMITED PARTNERSHIP

POST BALLANTYNE, LLC

POST GATEWAY PLACE, LLC

POST PARKSIDE (ATLANTA), LLC

POST KATY TRAIL, LLC

POST SPRING, LLC

POST LEGACY, L.P.

POST WORTHINGTON, L.P.



--------------------------------------------------------------------------------

SCHEDULE 2.9.

Interest Periods

See attached.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTOR ACKNOWLEDGEMENT

THIS GUARANTOR ACKNOWLEDGEMENT dated as of January     , 2015 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”) and each “Lender” a party to the Credit Agreement
referred to below (the “Lenders”).

WHEREAS, Post Apartment Homes, L.P., a limited partnership formed under the laws
of the State of Georgia (the “Borrower”), the Lenders, the Administrative Agent
and certain other parties have entered into that certain Term Loan Agreement
dated as of January 19, 2012 (as amended by the Amendment referred to below and
as otherwise amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
January 19, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;

WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into a First Amendment to Term Loan Agreement dated as of the date hereof (the
“Amendment”), to amend the terms of the Credit Agreement on the terms and
conditions contained therein; and

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment, including without
limitation, the release of certain Guarantors effected by Section 3 of the
Amendment, shall not in any way affect the validity and enforceability of the
Guaranty, or reduce, impair or discharge the obligations of such Guarantor
thereunder.

Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

POST PROPERTIES, INC. By:

 

Name: Christopher J. Papa Title: Executive Vice President and Chief Financial
Officer POST GP HOLDINGS, INC. By:

 

Name: Christopher J. Papa Title: Executive Vice President and Chief Financial
Officer POST LP HOLDINGS, INC. By:

 

Name: Christopher J. Papa Title: Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT



--------------------------------------------------------------------------------

DISBURSEMENT INSTRUCTION AGREEMENT

Borrower: Post Apartment Homes, L.P.

Lender: Wells Fargo Bank, N.A., as Administrative Agent for itself and on behalf
of the Lenders

Loan: Loan number 1006244 made pursuant to that certain Term Loan Agreement
dated as of January 19, 2012 between Borrower and Lender, as amended from time
to time (the “Credit Agreement”)

Effective Date:             , 201    

Check applicable box:

 

  ¨   New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

 

  ¨   Replace Previous Agreement – This is a replacement Disbursement
Instruction Agreement. All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

  (1) to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

  (2) to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

  (3) to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.

Any of the disbursements, wires or transfers described above is referred to
herein as a “Disbursement.”

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.



--------------------------------------------------------------------------------

Disbursement of Loan Proceeds at Origination/Closing

Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

    

Individual’s Name

  

Title

1.       2.       3.       4.      

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.): N/A

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

Permitted Wire Transfers: Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.

 

    

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)

1.    2.    3.   



--------------------------------------------------------------------------------

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

    

Individual’s Name

  

Title

1.       2.       3.       4.      

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.): N/A

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

Permitted Wire Transfers: Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

    

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as
the Subsequent Disbursement Exhibit)

1.    2.    3.   

Direct Deposit: Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:



--------------------------------------------------------------------------------

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

BORROWER: POST APARTMENT HOMES, L.P. By: Post GP Holdings, Inc., its sole
general partner By:

 

Name: Christopher J. Papa Title: Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

Additional Terms and Conditions to the Disbursement Instruction Agreement

Definitions. The following capitalized terms shall have the meanings set forth
below:

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.

Limitation of Liability. Administrative Agent and Lenders shall not be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s requested Disbursements may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Administrative Agent or any Lender; (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control; or (iii) any special, consequential, indirect or punitive
damages, whether or not (A) any claim for these damages is based on tort or
contract or (B) Administrative Agent, any Lender or Borrower knew or should have
known the likelihood of these damages in any situation. Neither Administrative
Agent nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT OR ANY
LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT
REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AND IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
CREDIT AGREEMENT).

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.



Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.



--------------------------------------------------------------------------------

CLOSING EXHIBIT

WIRE INSTRUCTIONS

All wire instructions must contain the following information:

 

  •   Transfer/Deposit Funds to (Receiving Party Account Name)

 

  •   Receiving Party Deposit Account Number

 

  •   Receiving Bank Name, City and State

 

  •   Receiving Bank Routing (ABA) Number

 

  •   Further identifying information, if applicable (title escrow number,
borrower name, loan number, etc.)



--------------------------------------------------------------------------------

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

All wire instructions must contain the following information:

 

  •   Transfer/Deposit Funds to (Receiving Party Account Name)

 

  •   Receiving Party Deposit Account Number

 

  •   Receiving Bank Name, City and State

 

  •   Receiving Bank Routing (ABA) Number

 

  •   Further identifying information, if applicable (title escrow number,
borrower name, loan number, etc.)